Case 5:21-cr-50014-TLB Document 37              Filed 08/20/21 Page 1 of 30 PageID #: 364




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff,                                   )
                                                    )
       v.                                           )       Case No. 5:21-CR-50014-001
                                                    )
JOSHUA JAMES DUGGAR,                                )
                                                    )
       Defendant.                                   )

                    DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
                       AND REQUEST FOR A FRANKS HEARING

       Defendant Joshua James Duggar (“Duggar”), by and through undersigned counsel,

respectfully moves this Court pursuant to the Fourth Amendment of the United States Constitution

and Federal Rules of Criminal Procedure 12(b)(3) and 41, to suppress all evidence seized from

14969 Wildcat Creek Road in Springdale, Arkansas, on November 8, 2019. Duggar also moves to

suppress all evidence that was derived from information or items obtained during the search

pursuant to the fruit of the poisonous tree doctrine. See, e.g., Murray v. United States, 487 U.S.

533, 536-37 (1988) (the fruit of the poisonous tree doctrine “bars evidence which, though not

obtained in [an] illegal search, was derived from information or items in the search”). Finally,

Duggar respectfully requests a hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978).

       I.      Relevant Background

       Duggar is charged in a two-count indictment alleging one count of receipt of child

pornography and one count of possession of child pornography. (Doc. 1). Duggar has pleaded not

guilty to both counts.
Case 5:21-cr-50014-TLB Document 37                Filed 08/20/21 Page 2 of 30 PageID #: 365




               A. The First Search Warrant for a Residence at 14993 Wildcat Creek Road

       On October 29, 2019, the Government sought and obtained a federal search warrant for

14993 Wildcat Creek Road in Springdale, Arkansas (the “First Search Warrant”). That warrant

was the result of an under-oath affidavit signed by HSI Special Agent Howard Aycock (“SA

Aycock”) stating that in May 2019, an “HSI Internet Crimes Against Children (ICAC) Task Force

affiliate” (later identified by the Government in discovery as Little Rock Police Department

Detective Amber Kalmer) “was conducting an online investigation on the BitTorrent Peer-to-Peer

(P2P) file sharing network for offenders sharing child pornography.” See First Search Warrant

Affidavit (Exhibit 1). SA Aycock attested that, during the investigation, “multiple files were

successfully downloaded from IP Address 167.224.196.113” and that “[w]ithin the files

successfully downloaded was one (1) video file, title ‘mov_0216.mp4’ and one (1) zip file titled

‘marissa.zip’ which contained approximately sixty-five (65) image files.” Id. The detective “then

viewed portions of the files which were determined to be consistent with child pornography.” Id.

       More than 5 months later, SA Aycock stated in his affidavit that he “viewed two (2) files

successfully downloaded by the HSI ICAC affiliate from IP address 167.224.196.113, specifically,

the images contained within the file titled ‘marissa.zip’ and the one (1) video file titled

‘mov_0216.mp4’.” Id. SA Aycock stated the “file titled ‘marissa.zip’ contained approximately

sixty-five (65) image files of a prepubescent female, many of which were consistent with child

pornography.” Id.

       As set out in SA Aycock’s affidavit in support of the First Search Warrant, the Government

then obtained the subscriber information for the IP address at issue and the internet service provider

(“ISP”) stated it was assigned to Duggar at 14993 Wildcat Creek Road in Springdale, Arkansas.




                                                  2
Case 5:21-cr-50014-TLB Document 37               Filed 08/20/21 Page 3 of 30 PageID #: 366




Id. As further set out by SA Aycock, Ozark Electric Cooperative revealed an account service

agreement assigned to Duggar “for the service address of 14993 Wildcat Creek Road.” Id.

       Seeking to search a residence at 14993 Wildcat Creek Road, SA Aycock also represented

to the court that he “knows that individuals involved in the sexual exploitation of children through

child pornography almost always keep copies of their sexual explicit material” and that “they are

most often kept in a place considered secure, usually a residence, to avoid detection by law

enforcement.” Id.

       On October 31, 2019, HSI went to execute the search warrant at 14993 Wildcat Creek Road

but claim they did not execute the search warrant upon meeting the residents. On November 8,

2019, the Government filed a return with the Court indicating the search warrant was “not

executed” and stating, “no devices searched.” See Case Number 5:19-cm-1111-ELW (Doc. 3).

               B. The Second Search Warrant for a Business at 14969 Wildcat Creek Road

       On November 4, 2019, the Government sought and obtained a federal search warrant for

14969 Wildcat Creek Road in Springdale, Arkansas (the “Second Search Warrant”). That warrant

was the result of an under-oath affidavit signed by HSI Special Agent Gerald Faulkner (“SA

Faulkner”) stating that in May 2019, an “HSI Internet Crimes Against Children (ICAC) Task Force

affiliate,” subsequently identified in discovery as Little Rock Police Department Detective Amber

Kalmer, “was conducting an online investigation on the BitTorrent Peer-to-Peer (P2P) file sharing

network for offenders sharing child pornography.” See Second Search Warrant Affidavit (Exhibit

2). SA Faulkner stated that, during the investigation, “two separate downloaded files were

successfully obtained from IP Address 167.224.196.113” and that “[o]ne of the downloaded files

was a ‘.zip’ folder containing approximately sixty-five (65) images and the other downloaded file




                                                 3
Case 5:21-cr-50014-TLB Document 37               Filed 08/20/21 Page 4 of 30 PageID #: 367




was a single video.” Id. SA Faulkner stated that the detective “then viewed portions of the

downloaded files which were determined to be consistent with child pornography.” Id.

       More than 5 months later, SA Faulkner stated he personally “reviewed the two files

successfully downloaded by the HSI ICAC affiliate computer from IP address 167.224.196.113.”

Id. He stated “the ‘zip’ folder contains approximately sixty-five (65) image files of a prepubescent

female, many of which were consistent with child pornography.” Id.

       The affidavit in support of the Second Search Warrant omits any mention of the fact that

the previously-issued First Search Warrant—which was predicated on representations that there

was probable cause to believe evidence of child pornography would be found at a residence located

at 14993 Wildcat Creek Road—was not executed and that no devices were searched pursuant to

that warrant. See id. Rather, this time, SA Faulkner stated that a summons was issued to the ISP

“for the specific dates and times the video and images of child pornography were successfully

downloaded from the user.” Id.

       SA Faulkner then represented that he obtained the subscriber information for the IP address

at issue and the ISP stated it was assigned to Duggar at 14993 Wildcat Creek Road in Springdale,

Arkansas, and Ozark Electric Cooperative revealed an account service agreement assigned to

Duggar “for the service address of 14993 Wildcat Creek Road.” Id.

       SA Faulkner represented to the court in support of the Second Search Warrant that, “[o]n

October 31, 2019, contact was made with the residents at 14993 Wildcat Creek Road in Springdale,

Arkansas 72762.” Id. SA Faulkner then explained how there was an address error and that the

address associated with the IP address “should be reflected as 14969 Wildcat Creek Road.” Id. As

set out in the affidavit, the Government then associated that address with other records associated




                                                 4
Case 5:21-cr-50014-TLB Document 37                Filed 08/20/21 Page 5 of 30 PageID #: 368




with Duggar. See id. SA Faulkner did not explain that the contact with the individuals at the

residence was pursuant to the execution of the First Search Warrant.

       SA Faulkner went on to state that on November 1, 2019, an “HSI Task Force Officer, acting

in an undercover capacity, arrived at Wholesale Motorcars located at” 14969 Wildcat Creek Road

and went into “the office” with Duggar and an employee named “Randy.” Id. The undercover

officer stated he observed Duggar use an Apple iPhone and “an unknown modeled laptop computer

located on the desk.” Id.

       SA Faulkner stated that searching computer storage devices “can take up to several months

to complete” and sought “authorization in this application to seize the items set forth in attachment

‘B’ that are found on the premises to be searched, in order to examine those items for evidence”

and that “[i]f it is determined that data has been seized that does not constitute evidence of the

crimes detailed herein, the government will return said data within a reasonable time.” Id.

       Using language identical to SA Aycock, SA Faulkner also represented to the magistrate

judge that he “knows that individuals involved in the sexual exploitation of children through child

pornography almost always keep copies of their sexual explicit material” and that “they are most

often kept in a place considered secure, usually a residence, to avoid detection by law

enforcement.” Id.

               C. November 8, 2019: Execution of the Second Search Warrant

       On November 8, 2019, HSI executed the Second Search Warrant at a business—a used car

dealership—located at 14969 Wildcat Creek Road in Springdale, Arkansas.

       From the business, the Government seized an Apple iPhone, a MacBook Pro, a Digital

Video Recorder Drive, an HP Desktop Computer All-in-One, an 8GB thumb drive, a 16 GB SD




                                                 5
Case 5:21-cr-50014-TLB Document 37            Filed 08/20/21 Page 6 of 30 PageID #: 369




Card, an 8GB Micro SD Card, and a 4 GB Thumb Drive. See Case Number 5:19-cm-115-ELW

(Doc. 3).

              D. Subsequent Searches by Marshall Kennedy

       Discovery reveals that since executing the Second Search Warrant, the Government has

repeatedly searched—and continues to search—the items seized on November 8, 2019. For

instance, the Government turned over discovery indicating HSI computer forensic analyst

Marshall Kennedy conducted searches in 2019, throughout 2020, and as recently as April 2021.

              E. Subsequent Searches by Bradley Gordon

       Discovery also shows that United States Department of Justice examiner Bradley Gordon

conducted searches on November 30, 2020 and February 22, 2021. However, by his own written

admission, Gordon did not search the seized devices pursuant to the Second Search Warrant

through which they were seized and through which the searches were, arguendo, authorized.

       Instead, Gordon searched the devices pursuant to “search warrant case number 19-CM-

111, signed by the Honorable Erin L. Wiedemann on October 29, 2019”—i.e., the First Search

Warrant—which the Government has represented to this Court was “not executed.” See Case

Number 5:19-cm-1111-ELW (Doc. 3).

       II.    The Government’s May 2019 Use of Torrential Downpour Requires
              Suppression

       Based on the limited discovery disclosed by the Government to date, this investigation

originated in May 2019 based on Little Rock Police Department Detective Amber Kalmer’s use

of “Torrential Downpour,” proprietary software created by law enforcement, for use by law

enforcement, which is not commercially available. See Affidavit of Digital Forensics Expert

Michele Bush at 5 (Exhibit 3).




                                              6
Case 5:21-cr-50014-TLB Document 37                Filed 08/20/21 Page 7 of 30 PageID #: 370




       Torrential Downpour has been the subject of various legal challenges focusing on its

methodology as a general proposition. For example, the Eighth Circuit recently rejected a

suppression challenge predicated on the argument “that because BitTorrent is a software that

intentionally obscures the transmitted communication by encrypting the information and

decentralizing the delivery system, [that defendant’s] enhanced efforts to protect the privacy of the

communications creates a reasonable expectation of privacy that might not exist with other file

sharing programs.” United States v. Hoeffener, 950 F.3d 1037, 1044 (8th Cir. 2020). The Eighth

Circuit’s rationale was straightforward: that defendant’s “attempt to distinguish BitTorrent

software from other peer-to-peer programs does not alter the fact that he allowed public access to

the files on his computer.” Id. This, however, is not the basis of Duggar’s challenge.

       In a somewhat related but different context, the Eighth Circuit has made clear that a warrant

is required where law enforcement “sent computer code to the defendants’ respective computers

that searched those computers for specific information and sent that information back to law

enforcement.” United States v. Horton, 863 F.3d 1041, 1047 (8th Cir. 2017). The court reiterated

what is now well accepted: “Even if a defendant has no reasonable expectation of privacy in his

IP address, he has a reasonable expectation of privacy in the contents of his personal computer.”

See id; see also United States v. Turner, 839 F.3d 429, 434 (5th Cir. 2016) (“a privacy interest

exists in the electronic contents of computers and cell phones”); Riley v. California, 573 U.S. 373,

395 (2014) (“it is no exaggeration to say that many of the more than 90% of American adults who

own a cell phone keep on their person a digital record of nearly every aspect of their lives—from

the mundane to the intimate”).

       In this case, HSI did not deploy Torrential Downpour. Rather, based on discovery,

Detective Amber Kalmer with the Little Rock Police Department used Torrential Downpour and,



                                                 7
Case 5:21-cr-50014-TLB Document 37               Filed 08/20/21 Page 8 of 30 PageID #: 371




even after Duggar was indicted, SA Faulkner testified he had no idea what software Detective

Kalmer used to allegedly identify the IP address and files at issue. At the May 2021 detention

hearing, SA Faulkner was asked, “[t]he software that the detective was using, that you testified she

used to identify an IP address, what software was that?” (Det. Hearing, Tr. at 63). His response

was, “I’m not aware. I just know that she was able to connect to that IP address.” (Id.). This

testimony is remarkable given SA Faulkner’s previous testimony that he supervised SA Aycock

in his first investigation and SA Faulkner was therefore “personally involved in all aspects of this

investigation.” (Id. at 58).

        To date, the Government has disclosed literally no discovery about the Little Rock Police

Department’s investigation with one important exception: the Government disclosed

autogenerated Torrential Downpour logs related to May 14, 2019 and May 15, 2019 (the

“Torrential Downpour Logs”). The Government also disclosed a screenshot that appears to be of

SA Faulkner’s computer screen reflecting an important fact: the May 14, 2019 torrent Detective

Kalmer allegedly followed to download the video file from IP address 167.224.196.113 was

associated with OzarksGo and the IP type was “residential.” See Screenshot (Exhibit 4). Indeed,

the screenshot also reveals a fact that remains unexplained: the torrent that was allegedly

downloaded by Detective Kalmer at 10:42 p.m. UTC on May 14, 2019, was also downloaded by

David Warren on that same date and time, and was also downloaded by Brandon King at 10:44

p.m. UTC on May 14, 2019. See id. As Torrential Downpour runs automatically and around the

clock, if the software works as law enforcement would have courts believe, there is no obvious

explanation for why the download dates and times by all three law enforcement entities were not

identical. And as the Torrential Downpour connection is a direct “single source download” (see

Exhibit 3 at 5)—in stark contrast to commercially-available Bit Torrent platforms which download



                                                 8
Case 5:21-cr-50014-TLB Document 37                 Filed 08/20/21 Page 9 of 30 PageID #: 372




a file from many different sources simultaneously (see Exhibit 3 at 3-4)—there is no evident

explanation for why two separate law enforcement entities were allegedly able to successfully

download the same single video file at precisely the same time.

       Furthermore, the autogenerated Torrential Downpour Logs for the May 15, 2019 download

tell an important story. In contrast to what is reflected in the two search warrant affidavits, the

Torrential Downpour Logs reveal that the “marissa.zip” file was not successfully downloaded by

Detective Kalmer. (See Exhibit 3 at 7). Rather, the log reveals that Detective Kalmer spent 17

hours attempting 169 times to download the zip file but, even then, failed to download that zip file.

(See id.). And, critically, the Torrential Downpour Logs reveal only 13 of 66 pieces of that zip file

were downloaded, rendering it impossible for anyone to have viewed any actual image contained

in the zip file. (See id.). As Ms. Bush explains, this is because the “file header” associated with the

zip file was not successfully downloaded which rendered the 13 pieces actually downloaded

entirely unusable. (See id.). Without the file header, “any system or software will render the file

‘corrupted’ and will be inaccessible to a user.” (See id.). As such, SA Faulkner’s claim that he

“reviewed the two files successfully downloaded by the HSI ICAC affiliate computer from IP

address 167.224.196.113” and, in particular, to conclude that “the ‘zip’ folder contains

approximately sixty-five (65) image files of a prepubescent female, many of which were consistent

with child pornography” was necessarily untrue according to Ms. Bush based on the Torrential

Downpour Logs disclosed by the Government. (See Exhibits 2 and 3).

       In other words, what effectively transpired and what is entirely missing from the affidavit

in support of the search warrant is that law enforcement kept trying—169 times over a period of

17 hours—to maintain a connection and download this zip file but the Torrential Downpour Logs

reveal there was no zip file available to download. (See Exhibit 3 at 7). Thus, law enforcement,



                                                  9
Case 5:21-cr-50014-TLB Document 37               Filed 08/20/21 Page 10 of 30 PageID #: 373




through this software, repeatedly tracked and tracked and tracked the device and, even then,

downloaded less than 20% of the zip file, rendering it impossible to open and/or view without the

file header. (See id.).

        These Torrential Downpour Logs reveal that Torrential Downpour did more than simply

act as a Bit Torrent platform to capture an IP address—which was the issue before the Eighth

Circuit in Hoeffener. Instead, the Government used a law enforcement software tool that acted

more like a GPS tracking device than a Bit Torrent platform. In other words, rather than simply

identifying an IP address, law enforcement identified an IP address and then repeatedly tracked it

for 17 straight hours. This matters because the Government did not obtain a warrant prior to its

May 2019 activities.

        As this Court has recognized, when law enforcement uses a device to track information—

generally, but especially when the law enforcement device is located outside the judicial district

where the device being tracked is located—a warrant is required. See, e.g., United States v. Jean,

207 F. Supp. 3d 920, 937 (W.D. Ark. 2016). Indeed, “[i]nternet crime and surveillance defy

traditional notions of place” and a warrant is required to track “mere intangible ‘information.’” Id.

at 941 (citing Fed. R. Crim. P. 41(a)(2)(A)). In other words, law enforcement may use “electronic

tracking tools and techniques” to identify where “a crime suspect—or evidence of his crime—may

be located,” but only by obtaining an NIT warrant. Id. Here, there is no dispute law enforcement

did not obtain a warrant to conduct its May 2019 activities.

        When Detective Kalmer’s use of Torrential Downpour failed to successfully download the

zip file the first time, the interaction between the two devices should have ended as it would have

in the context of a traditional Bit Torrent platform—but law enforcement kept tracking this device

and did so 169 times over the next 17 hours. (See Exhibit 3 at 7). As the Torrential Downpour



                                                 10
Case 5:21-cr-50014-TLB Document 37                 Filed 08/20/21 Page 11 of 30 PageID #: 374




Logs reveal, law enforcement tried and tried to download the zip file, tracking this particular device

in an effort to search it for files the device did not possess and thus not made available to the public.

(See Exhibit 3 at 7). For if the device possessed these files and made them available to the public,

law enforcement would have simply downloaded the entire file on its very first attempt. Instead,

two HSI investigators falsely claimed in affidavits that the zip file had been successfully

downloaded, further falsely claimed they each personally reviewed the 65 images contained on the

successfully downloaded zip file, and by entirely hiding the fact that the zip file was not

successfully downloaded even after 17 hours and 169 attempts. (See Exhibit 3 at 7).

        At a minimum, the Government should be required to establish at a suppression hearing

precisely how Torrential Downpour interacted with the device(s) at issue in this case in May 2019

in light of the evidence disclosed to date because suppression will turn on the specific factual

inquiry of what law enforcement actually did. To be clear, this issue was not before the court in

Hoeffener and this aspect of Duggar’s motion turns on what factually transpired in this particular

case.

        III.    The Second Search Warrant Was Not Supported by Probable Cause

        In reviewing the validity of a search warrant issued by a magistrate judge, this Court must

ensure “that the magistrate had a substantial basis for … [concluding] that probable cause existed.”

Illinois v. Gates, 462 U.S. 213, 238-39 (1983) (internal quotation and citation omitted). Although

reviewing courts give “great deference” to a magistrate judge’s determination of probable cause,

the bottom line remains that “[d]eference to the magistrate … is not boundless.” United States v.

Leon, 468 U.S. 897, 914 (1984).

        “Probable cause exists, if under the totality of the circumstances, a showing of facts can be

made sufficient to create a fair probability that evidence of a crime will be found in the place to be



                                                   11
Case 5:21-cr-50014-TLB Document 37                 Filed 08/20/21 Page 12 of 30 PageID #: 375




searched.” United States v. Johnson, 848 F.3d 872, 876 (8th Cir. 2017) (internal citations and

quotations omitted). This Court must not only look at the totality of the circumstances, but must

also consider timing: “[t]he date of the evidence in the affidavit is important to the probable cause

determination because untimely information may be deemed stale.” United States v. Lemon, 590

F.3d 612, 614 (8th Cir. 2010).

        At its core, the entire basis offered to establish probable cause in the affidavit in support of

the Second Search Warrant boils down to this: (1) a single video file with an innocuous name was

allegedly successfully downloaded by law enforcement through the Bit Torrent network on May

14, 2019; (2) a 65-image zip file was allegedly successfully downloaded by law enforcement

through the Bit Torrent network on May 15, 2019; and (3) the IP address is associated with a used

car business that caters to the general public and has numerous employees on the premises at any

given time.

        To be clear, law enforcement applied for this Second Search Warrant on November 4,

2019—approximately six months after the Torrential Downpour download. (See Exhibit 2). The

affidavit contains no nexus between those alleged downloads and any specific device and there is

no evidence at all supporting the premise that evidence of child pornography would be found at

this business location in November 2019. See id. To call the affidavit “bare bones” would be

charitable.

        The time that elapsed between the only basis for alleged child pornography and the

application for the search warrant is significant. The Supreme Court has recognized for nearly a

century that the “proof of probable cause [that] must be taken by the judge or commissioner…must

be of facts so closely related to the time of the issue of the warrant as to justify a finding of probable

cause at that time.” Sgro v. United States, 287 U.S. 206, 210 (1932). “A warrant becomes stale if



                                                   12
Case 5:21-cr-50014-TLB Document 37              Filed 08/20/21 Page 13 of 30 PageID #: 376




the information supporting the warrant is not sufficiently close in time to the issuance of the

warrant and the subsequent search conducted so that probable cause can be said to exist as of the

time of the search.” Johnson, 848 F.3d at 877 (internal citations and quotations omitted).

       Duggar acknowledges that there is no set time applicable to every case and that courts have

found a lack of staleness in certain child pornography cases given the nature of the offense. But a

closer read of these cases reveals a theme: as here, law enforcement opined that “child

pornographers commonly retain pornography for a lengthy period of time” and it is “most often

kept in a place considered secure, usually a residence, to avoid detection by law enforcement.”

(See Exhibit 2) (emphasis added). See also United States v. Estey, 595 F.3d 836, 839 (8th Cir.

2010) (denying staleness challenge in child pornography case because “individuals in a one-story

house are unlikely to either move or replace computers within such a short span”) (emphasis

added); United States v. Manning, 361 F. Supp. 3d 839, 852 (D. Minn. 2019) (“federal courts have

recognized that, in child pornography investigations, information may be deemed not stale despite

the passage of months or even years before the issuance of a warrant, due to the well-known habits

of people possessing child pornography to collect or hoard such images in a secure, private

environment such as computers or other electronic or digital media in their homes”) (emphasis

added). The same simply cannot be said for a business like a used car dealership that caters to the

general public. And that is particularly true for a business with transient employees using a shared

computer and transient customers where people can be onsite accessing the business’ internet for

months, weeks, days, or even an hour or two.

       The bottom line is that there was no reason for the magistrate judge to conclude that

evidence of child pornography would be found at a business (not a residence) simply because an

unknown device allegedly contained two files approximately six months earlier (even if this Court



                                                13
Case 5:21-cr-50014-TLB Document 37               Filed 08/20/21 Page 14 of 30 PageID #: 377




were to set aside the falsities in the affidavit). To state the obvious, when law enforcement applied

for the warrant, the alleged child pornography could have been on a business device, a business

owner’s device, a customer’s device, or a complete stranger’s device using the business’s Wi-Fi

and, therefore, its IP address. (See Exhibit 3 at 2-3). That alone should not have given the

Government carte blanch authority to storm into the business nearly six months later, seizing

everything in sight. One can only imagine whether that basis for probable cause would have

justified the search and seizure of every computer device and telephone at, for example,

Fayetteville Autopark six months later. The Fourth Amendment protects precisely against such

governmental overreach and this Court should say so here.

       IV.     The Thin Basis of Probable Cause Was Predicated on False Statements

       While probable cause was lacking as discussed supra, even assuming for the sake of

argument the affidavits offered in support of the warrants did contain enough information for the

magistrate judge to conclude otherwise, it has become clear that false statements and omissions

misled the judge. Had the affidavits been accurate, the magistrate judge would not have issued

either warrant—including, for purposes of this motion, the Second Search Warrant. As such,

Duggar respectfully requests a hearing pursuant to Franks.

       In their affidavits in support of each warrant, SA Aycock and SA Faulkner curiously omit

the fact that the Little Rock Police Department detective was using Torrential Downpour, software

created by law enforcement for law enforcement that is not commercially available to the public.

(See Exhibits 1 and 2). In many ways, Torrential Downpour remains a black box as the

Government has historically fought tooth and nail to protect it from being meaningfully reviewed

and understood by anyone outside of law enforcement. (See Exhibit 3 at 6). Using this software,

the detective was allegedly able to learn that a device accessing a particular IP address was sharing



                                                 14
Case 5:21-cr-50014-TLB Document 37                        Filed 08/20/21 Page 15 of 30 PageID #: 378




or possessing “torrents” which law enforcement believed to be suspected pornography based on

prior, unrelated investigations.

         To be clear, a “torrent” is a text file that contains instructions for torrent client software for

downloading a file or sets of files on the Bit Torrent network. (See Exhibit 3 at 4). Torrent files do

not contain the actual data such as images or videos. (See id.). Based on the info hash1 of the torrent

file, the detective in Little Rock assumed the suspected device had downloaded child pornography.

Based only on this assumption, the detective utilized Torrential Downpour to directly connect to a

particular device (“single source download”) (see id. at 5) in a manner that ordinary users of the

Bit Torrent network cannot do. (See id. at 3-4). This direct connection occurred without a warrant.

         In this case, the Government claims to have downloaded a single video file titled

“mov_0216.mp4” on May 14, 2019 and the Government also claims to have “successfully

downloaded” a zip file titled “marissa.zip” containing 65 images on May 15, 2019. (See Exhibits

1 and 2). However, the Torrential Downpour Logs tell an altogether different story.

         In spite of the Government’s narrative, the Torrential Downpour Logs reveal that the

“marissa.zip” file was not successfully downloaded. (See Exhibit 3 at 7). Rather, the Government

downloaded only 13 of 66 pieces of that zip file and only did so after the software repeatedly

attempted—unsuccessfully—to download the zip file for 17 straight hours. In other words, what

effectively transpired is that law enforcement kept attempting to maintain a connection and

download this zip file but the logs reveal it was unsuccessful in every single one of its 169 attempts.

(See id. at 7). Thus, law enforcement, through this software, repeatedly tracked the device and,

even then, downloaded less than 20% of the file. This necessarily meant that SA Faulkner’s



1
  An “Info Hash” is a mathematical algorithm or hash value said to identify a torrent, though it is not the actual files
the torrent would download if parsed. Thus, identifying the hash value of a torrent does not necessarily presuppose a
suspected device possessed child pornography because none exists unless a torrent is parsed. (See Exhibit 3 at 4).

                                                          15
Case 5:21-cr-50014-TLB Document 37               Filed 08/20/21 Page 16 of 30 PageID #: 379




representation in the Second Search Warrant affidavit that he personally reviewed the zip file is

plainly false—as Ms. Bush concludes based on the Torrential Downpour Logs, he did not because

he could not have. (See id. at 7).

        “A defendant is entitled to [a Franks] hearing if he ‘makes a substantial preliminary

showing that a false statement was knowingly and intentionally, or with reckless disregard for the

truth, included by the affiant in the warrant affidavit,’ and ‘the allegedly false statements is

necessary to the finding of probable cause.’” United States v. Timley, 443 F.3d 615, 623 (8th Cir.

2006) (quoting Franks, 438 U.S. at 155-56).

        In the context of a Franks analysis, district courts “must also insist” that the magistrate

judge who signed the search warrant did “not serve merely as a rubber stamp for the police.” See

Aguilar v. Texas, 378 U.S. 108, 111 (1964). Where, as here, a defendant’s attack on the warrant is

“more than conclusory” and is “supported by more than a mere desire to cross-examine,” a Franks

hearing is mandated. Franks, 438 U.S. at 155-56, 171. Here, there are “allegations of deliberate

falsehood or of reckless disregard for the truth, and those allegations [are] accompanied by an offer

of proof.” Id. at 171.

        In this case, SA Faulkner signed an under-oath affidavit in support of the search warrant

but repeatedly made false statements, stating that on May 15, 2019, the Little Rock detective

successfully downloaded the “marissa.zip” file containing 65 images. (See Exhibit 2) (stating that

“two separate downloaded files were successfully obtained from IP Address 167.224.196.113”;

“[o]ne of the downloaded files was a ‘.zip’ folder containing approximately sixty-five (65) images

and the other downloaded file was a single video”; the detective “then viewed portions of the

downloaded files which were determined to be consistent with child pornography”; SA Faulkner

personally “reviewed the two files successfully downloaded by the HSI ICAC affiliate computer



                                                 16
Case 5:21-cr-50014-TLB Document 37               Filed 08/20/21 Page 17 of 30 PageID #: 380




from IP address 167.224.196.113” (emphasis added); “the ‘zip’ folder contains approximately

sixty-five (65) image files of a prepubescent female, many of which were consistent with child

pornography”).

       The truth is, the Torrential Downpour Logs reveal that the zip file was not successfully

downloaded—and therefore could not have been reviewed by Detective Amber Kalmer, SA

Aycock, or SA Faulkner. (See Exhibit 3 at 7). Rather, the Government downloaded only 13 of 66

pieces of that zip file and only did so after the software repeatedly attempted—unsuccessfully—

to download the zip file for 17 straight hours. In other words, what transpired is that law

enforcement kept trying to maintain a connection and download this zip file but, after 17 hours,

gave up. But in seeking a search warrant, SA Faulkner falsely and repeatedly stated the zip file

was “successfully downloaded.” (See Exhibit 2). This is even more troubling given SA Faulkner’s

testimony at the detention hearing that he did not know what software Detective Kalmer used. See

Tr. at 63 (“I’m not aware. I just know that she was able to connect to that IP address”).

       A Franks hearing is also necessitated where, as here, an agent omits facts. See United States

v. Allen, 297 F.3d 790, 795 (8th Cir. 2002) (a defendant must establish “first that facts were omitted

with the intent to make, or in reckless disregard of whether they make, the affidavit misleading,

and, second, that the affidavit, if supplemented by the omitted information, could not support a

finding of probable cause”) (internal citations omitted).

       In addition to falsely stating (a) that the zip file was successfully downloaded; (b) that

Detective Kalmer reviewed the zip file; and (c) that he personally reviewed the zip file, SA

Faulkner also made false statements about the underlying technology. Specifically, SA Faulkner

stated that “only one (1) unique IP number can be assigned to a given customer’s computer at any

given time.” (See Exhibit 2 at ¶ 10). This is not true. Rather, multiple devices can and often do



                                                 17
Case 5:21-cr-50014-TLB Document 37                Filed 08/20/21 Page 18 of 30 PageID #: 381




share a single IP address at any given time—e.g., all desktop computers, laptop computers, tablets,

and phones connected to WiFi in the same location. (See Exhibit 3 at 2-3). Additionally, SA

Faulkner stated that the “SHA1 [hash] is called secure because it is computationally infeasible for

two files with different content to have the same SHA1 hash value.” (See Exhibit 2 at ¶ 18). In

fact, this is an outdated and plainly untrue assertion as hash collision is feasible. (See Exhibit 3 at

4). Instead, in 2012, the National Institute of Standards and Technology “deprecated use of SHA-

1 due to its susceptibility to hash collision. That is, when two different datasets or files produce

the same hash. Therefore, relying on SHA-1 hash values to identify a file is no longer reliable

because it is computationally possible for two unique files to have the same SHA-1 hash value.”

(See id.).

        These false statements—individually and collectively—warrant a Franks hearing and

ultimately suppression.

        Furthermore, SA Faulkner omitted many facts, each of which individually warrants a

Franks hearing and, ultimately, suppression—and when these omitted facts are considered

collectively, the need for a hearing is all the more evident.

        First, the affidavit omits that law enforcement used Torrential Downpour between May

2019 and November 4, 2019 (the date of the affidavit) to track this same IP address and found no

subsequent indicia of child pornography. In a warrant where SA Faulkner (using verbatim

language as SA Aycock the week before) represented to the court that he “knows that individuals

involved in the sexual exploitation of children through child pornography almost always keep

copies of their sexual explicit material” and that “they are most often kept in a place considered

secure, usually a residence, to avoid detection by law enforcement,” it would be significant that

there was no further suspicious activity on the Bit Torrent network notwithstanding law



                                                  18
Case 5:21-cr-50014-TLB Document 37              Filed 08/20/21 Page 19 of 30 PageID #: 382




enforcement’s repeated tracking. In fact, based on the screenshot disclosed by the prosecution,

three separate law enforcement agencies were apparently monitoring this IP address and found

nothing. To be certain, this omission of what transpired with Torrential Downpour was not based

on the special agent’s assumption that the software was reliable; rather, at Duggar’s detention

hearing, SA Faulkner made the stunning admission that he was “not aware” of the software used

by the detective. See Tr. at 63 (“I’m not aware. I just know that she was able to connect to that IP

address”).

       Second, the affidavit omits the fact that law enforcement previously applied for—and

obtained—the First Search Warrant based on the very same alleged basis for probable cause and

representations that this evidence would likely be found in a residence, but that law enforcement

curiously opted not to even execute the First Search Warrant upon making contact with the

residents at the house. (See Exhibit 2). If the magistrate judge had been educated to the fact that

the previous warrant purportedly was issued without probable cause, this would have shaped her

analysis of the existence or absence of probable cause with respect to the Second Search Warrant.

Had HSI been upfront and honest with the magistrate judge, acknowledging that they had managed

to convince her to sign a warrant authorizing a search at a location where even they concluded they

were unlikely to find anything of evidentiary value, the magistrate judge presumably would have

hit the pause button and questioned the reliability of verbatim assertions in the Second Search

Warrant affidavit. But HSI hid the ball and deprived the magistrate judge of that opportunity.

       Third, the affidavit entirely omits the fact that law enforcement used Torrential Downpour

and there is absolutely no information about the computer program, how it operates, and whether

false positives occur. These omissions are inherently misleading because false positives inevitably

occur when investigating because the Bit Torrent network is a complex and anonymous file sharing



                                                19
Case 5:21-cr-50014-TLB Document 37                Filed 08/20/21 Page 20 of 30 PageID #: 383




platform. Hiding from the judge how the technology works is, definitionally, misleading and

prevents an informed decision. This is especially true where, as here, the affidavit falsely

represented to the magistrate judge that a zip file was successfully downloaded when it was not.

These glaring omissions are even more stunning when considered in combination with the false

statements.

       Fourth, the affidavit omits entirely that the used car dealership law enforcement sought to

search was a business that regularly catered to the general public in May 2019 and that regularly

had transient workers and employees at that time. As such, the magistrate judge was left

completely in the dark as to the vast privacy interests at stake.

       Fifth, the affidavit entirely omits that the used car dealership law enforcement sought to

search may have had unsecured Wi-Fi in May 2019 and/or secured Wi-Fi where the password was

widely known, disseminated, and used. Had this fact been disclosed, it would have necessarily

lessened probable cause to believe evidence of a crime would exist six months later at a business

with internet readily accessible by countless employees and customers.

       Sixth, in his affidavit in support of a search warrant for a business predicated entirely on an

IP address allegedly captured in May 2019, SA Faulkner omitted the fact that the ISP assigned this

IP address to a residential account. When law enforcement sought a warrant to search a business

based on allegedly suspicious activity utilizing a single IP address, disclosure to the magistrate

judge that this IP address was assigned to a residential account—not a business—on the date at

issue is significant. But the affiant also hid that fact from the magistrate judge.

       These false statements and omissions were intentional or, at a minimum, the result of a

reckless disregard for truth. SA Faulkner held himself out before this Court at the detention hearing

as a veteran investigator of child pornography offenses involving computer technology. He knew



                                                  20
Case 5:21-cr-50014-TLB Document 37               Filed 08/20/21 Page 21 of 30 PageID #: 384




from the Torrential Downpour Logs that the zip file was not successfully downloaded (not even

close), that Torrential Downpour tried to download it for 17 hours and still failed, and he

nevertheless falsely stated in his affidavit and even went one step further claiming to have viewed

images contained within the successfully-downloaded zip file. Moreover, SA Faulkner had access

to a vast network of computer forensic experts from whom he could obtain information—his

decision to not make use of this resource for no good reason (if that is what he claims happened)

unquestionably amounts to a reckless disregard of the truth.

       Individually and collectively, the purpose of these false statements and omissions was

clear: to overstate and misrepresent the likelihood that Duggar’s IP address had originally

possessed numerous files on multiple days containing child pornography to persuade the

magistrate judge to issue the Second Search Warrant. Without these false statements and

omissions, the affidavit did not establish probable cause. Indeed, if these false statements and

omissions were not included, all that would be left in this November 2019 affidavit is that a single

file with an innocuous name was downloaded on May 14, 2019 for approximately one minute from

an IP address at a car dealership that caters to the general public, that has transient employees and

workers, and that may have had unsecured Wi-Fi. To underscore what should be painfully obvious

to this Court, SA Faulkner clearly knew he had a problem with probable cause if he told the

magistrate judge that the IP address was assigned to a residential account, even though he was

seeking to search a business location.

       V.      The Searches of the Devices Including the HP Computer Were Warrantless
               As They Did Not Occur Until After the Warrant Expired

       “It is settled law that the search and seizure of evidence, conducted under a warrant, must

conform to the requirements of that warrant.” United States v. Brunette, 76 F. Supp. 2d 30, 42 (D.

Me. 1999) (citing Massachusetts v. Sheppard, 468 U.S. 981, 988 n. 5 (1984)). “The element of

                                                 21
Case 5:21-cr-50014-TLB Document 37               Filed 08/20/21 Page 22 of 30 PageID #: 385




time can admittedly affect the validity of a search warrant.” United States v. Bedford, 519 F.2d

650, 655 (3d Cir. 1975) (citing U. S. ex rel. Beal v. Skaff, 418 F.2d 430, 433 (7th Cir. 1969)).

       In Brunette, the United States District Court for the District of Maine suppressed all

evidence obtained by the Government’s search of a computer after the deadline imposed in the

search warrant. Brunette, 76 F. Supp. 2d at 42. That defendant was being investigated for child

pornography offenses. Id. at 32. The Government applied for and obtained a search warrant on

February 4, 1999, to search the defendant’s home for items related to child pornography. Id. at 42.

On February 9, 1999, the Government executed the search warrant and seized two computers from

the home. Id. In the search warrant, recognizing the complexity of searching a computer, the

magistrate judge indicated that the Government would be permitted an additional thirty days after

the seizure of the computers to perform actual searches of the computers that were seized. Id. Then,

on March 9, 1999, the day the additional thirty-day period was to expire, the Government applied

for, and was granted, a thirty-day extension to complete its search of computers. Id. Nonetheless,

despite having sixty days to investigate the defendant’s computer, the Government failed to

execute its search until two days after the deadline expired. Id. The court explained, “because the

Government failed to adhere to the requirements of the search warrant and subsequent order, any

evidence gathered from the...computer is suppressed.” Id. The district court’s analysis boiled down

to a simple but legally critical underpinning: the search exceeded the temporal bounds of the

warrant itself and it was therefore unconstitutional requiring suppression.

       In this case, the search warrant was signed November 4, 2019 and expressly required that

the warrant was executed by November 18, 2019. See Second Search Warrant (Exhibit 5) (“YOU

ARE COMMANDED to execute this warrant on or before 11/18/19) (bold and capitalized

lettering in original). The Government seized devices on November 8, 2019 (within the 14 days



                                                 22
Case 5:21-cr-50014-TLB Document 37               Filed 08/20/21 Page 23 of 30 PageID #: 386




permitted by the warrant), but did not search those devices and seize items pursuant to the

limitations set out in Attachment B until months and even years after the deadline. (The

Government did not request a subsequent deadline and the Court, therefore, did not grant one.) To

this day, HSI has never filed a subsequent inventory of items seized from any subsequent search

of any particular computer or electronic device or hard drive.

       To be clear, the plain language of the warrant itself does not, and did not, permit HSI to

seize all documents and data from the computers or electronic devices; rather, Attachment B

includes a much more particularized subset of information that HSI may seize. In his affidavit in

support of the Second Search Warrant, SA Faulkner stated that searching computer storage devices

“can take up to several months to complete” and sought “authorization in this application to seize

the items set forth in attachment ‘B’ that are found on the premises to be searched, in order to

examine those items for evidence” and that “[i]f it is determined that data has been seized that does

not constitute evidence of the crimes detailed herein, the government will return said data within

a reasonable time.” (See Exhibit 2) (emphasis added). However, after several months transpired,

HSI did not request that the magistrate judge give it any additional time beyond the time frame

specified in the warrant—and only requested that HSI be permitted to conduct the particularized

searches offsite. As recent discovery reveals, government investigators have continued to perform

searches of the devices—years later—including as recently as February 2021; and the examiner

who performed that search did it pursuant to the invalid First Search Warrant that the prosecutors

in this case maintain was never executed. See Case Number 5:19-cm-1111-ELW (Doc. 3).

       The bottom line is this: HSI has acted as if the law permitted investigators to seize the

computers and electronic media, to image them in their entirety, and to search them at any time

thereafter with literally no temporal limitation. But that is not what the Fourth Amendment



                                                 23
Case 5:21-cr-50014-TLB Document 37               Filed 08/20/21 Page 24 of 30 PageID #: 387




requires. Exactly as in Brunette, the Government has failed to perform searches of the computers

and other devices within the time allowed under the plain language of the warrant. Accordingly,

this Court should suppress all evidence seized pursuant to any warrantless search of the computers.

       Furthermore, Federal Rule of Criminal Procedure 41(e)(2)(B) does not change this

analysis—but if this Court were to conclude it does, it is both facially unconstitutional and

unconstitutional as applied to Duggar.

       Federal Rule of Criminal Procedure 41 governs searches and seizures that are authorized

by federal courts. In 2009, Rule 41 was amended and now provides,

       A warrant under Rule 41(e)(2)(A) may authorize the seizure of electronic storage
       media or the seizure or copying of electronically stored information. Unless
       otherwise specified, the warrant authorizes a later review of the media or
       information consistent with the warrant. The time for executing the warrant in Rule
       41(e)(2)(A) and (f)(1)(A) refers to the seizure or on-site copying of the media or
       information, and not to any later off-site copying or review.

Fed. R. Crim. P. 41(e)(2)(B) (emphasis added).

       In other words, Rule 41(e)(2)(B) purports to give law enforcement the ability to seize and

copy computer data during the execution of a valid search warrant and then to perform the actual

search of the data at some unspecified date in the future. However, as a matter of law, a rule of

criminal procedure—while important in some capacities—does not and cannot circumvent an

individual’s constitutional rights. Indeed, the Rules of Criminal Procedure are promulgated

pursuant to 28 U.S.C. § 2072, the Rules Enabling Act. This Act gives the Supreme Court “the

power to prescribe general rules of practice and procedure and rules of evidence for cases in the

United States district courts (including proceedings before magistrate judges thereof) and courts

of appeals.” 28 U.S.C. § 2072(a). However, the Act also commands, in language that is as clear as

day, “[s]uch rules shall not abridge, enlarge or modify any substantive right.” 28 U.S.C. § 2072(b).




                                                 24
Case 5:21-cr-50014-TLB Document 37                Filed 08/20/21 Page 25 of 30 PageID #: 388




       Thus, as a matter of federal law, the Federal Rules of Criminal Procedure “shall not abridge,

enlarge or modify any substantive right.” See 28 U.S.C. § 2072(b). And in “prescrib[ing] general

rules of practice and procedure and rules of evidence for cases in the United States district courts,”

neither the Supreme Court nor Congress has the power to amend the Constitution. See 28 U.S.C.

§ 2072(a). The rules are important but neither the rules nor the Constitution may be interpreted

to—in any way—“abridge, enlarge or modify any substantive right.” 28 U.S.C. § 2072(b). Thus,

the question turns on whether a “substantive right” is implicated. Id.

       In this case, there can be no meaningful dispute that a substantive right is implicated: the

Fourth Amendment right to be free from unreasonable warrantless searches. Where, as here, the

Government seizes a computer pursuant to a warrant, holds onto it indefinitely, and then takes the

position that it has the authority to perform a particularized search of the computer from then until

eternity, a defendant’s constitutional rights are unquestionably violated. Thus, to the extent this

Court were to read and interpret Rule 41(e)(2)(B) in such a broad capacity, the rule would

undoubtedly be unconstitutional on its face. But the affidavit in this case expressly stated the search

would take “several months” and that it would return the devices within a reasonable timeframe.

       To be certain, the underlying basis for the 2009 amendment of Rule 41 appears reasonable.

It was intended to address the practical difficulty that can accompany executing a search of a

computer and to provide the Government a reasonable amount of time to conduct these searches.

Specifically, in justifying the addition of subsection (e)(2)(B), the Committee Comments note,

       Computers and other electronic storage media commonly contain such large
       amounts of information that it is often impractical for law enforcement to review
       all of the information during execution of the warrant at the search location. This
       rule acknowledges the need for a two-step process: officers may seize or copy the
       entire storage medium and review it later to determine what electronically stored
       information falls within the scope of the warrant...While consideration was given
       to a presumptive national or uniform time period within which any subsequent off-
       site copying or review of the media or electronically stored information would take

                                                  25
Case 5:21-cr-50014-TLB Document 37                 Filed 08/20/21 Page 26 of 30 PageID #: 389




       place, the practical reality is that there is no basis for a ‘one size fits all’ presumptive
       period. A substantial amount of time can be involved in the forensic imaging and
       review of information. This is due to the sheer size of the storage capacity of media,
       difficulties created by encryption and booby traps, and the workload of the
       computer labs.

See Committee Comments to 2009 Amendments to Fed. R. Crim. P. 41.

       While the drafters of Rule 41(e)(2)(B) resisted the temptation to craft a “one size fits all”

period within which the search of a seized computer must occur, it cannot reasonably be argued

that the amendment allows for the search of a computer years after its seizure—because, after all,

that would constitute a “one size fits all” rule in which the “one size” is that there is no temporal

limitation at all. Indeed, the Committee Comments make clear that the sole reason a hard and fast

temporal limitation was not included in Rule 41(e)(2)(B) is because every computer is different.

The Committee Comments also make clear that it was not the intention for Rule 41(e)(2)(B) to

allow for searches of computers for years after they were seized. Critically, even if this were the

intent of the amendment to Rule 41, the Rule itself would not withstand constitutional scrutiny.

       For a search warrant to be valid under the Fourth Amendment, it must be based on probable

cause that is not “stale.” “If the police were allowed to execute the warrant at leisure, the safeguard

of judicial control over the search which the fourth amendment is intended to accomplish would

be eviscerated. Thus, a search pursuant to a ‘stale’ warrant is invalid.” Bedford, 519 F.2d at 655;

see also United States v. Brewer, 588 F.3d 1165, 1173 (8th Cir. 2009) (“because the Fourth

Amendment and Rule-embodied policies at issue here are designed ‘to prevent the execution of a

stale warrant,’ our analysis of the delay in executing the warrants considers only whether the delay

rendered the warrants stale”) (internal citation omitted). “A warrant becomes stale if the

information supporting the warrant is not ‘sufficiently close in time to the issuance of the warrant

and the subsequent search conducted so that probable cause can be said to exist as of the time of



                                                   26
Case 5:21-cr-50014-TLB Document 37                Filed 08/20/21 Page 27 of 30 PageID #: 390




the search.’” Id. (emphasis added) (quoting United States v. Palega, 556 F.3d 709, 715 (8th Cir.

2009)). “[I]t is material that ‘the facts in an affidavit supporting a search warrant must be

sufficiently close in time to the issuance of the warrant and the subsequent search conducted so

that probable cause can be said to exist as of the time of the search and not simply as of some time

in the past.’” Palega, 556 F.3d at 715 (quoting United States v. Wagner, 989 F.2d 69, 75 (2d Cir.

1993) (emphasis added)). Thus, in this case, searches as late as 2020 and 2021 are unquestionably

unconstitutional because there can be no meaningful argument that probable cause existed “at the

time of the search.” Id.

       Moreover, even if this Court is not convinced that Rule 41(e)(2)(B) is per se

unconstitutional, it is patently unconstitutional as applied to Duggar. As set out supra, the Fourth

Amendment protects individuals from unreasonable searches and seizures. A search pursuant to a

search warrant is reasonable if it is based on probable cause. This case epitomizes the need for a

temporal limitation. It has been nearly two years since the computers were seized pursuant to a

search warrant—and HSI is doing exactly what the constitution prohibits: sitting on seized

evidence and waiting to conduct a search years after applying for a warrant and tailoring the

searches not to the warrant, but instead to trial strategy.

       VI.     The November 2020 and February 2021 Searches By DOJ Examiner Bradley
               Gordon Were Warrantless and Should Be Suppressed

       Two particular searches that occurred in November 2020 and February 2021 also require

suppression for an entirely separate reason: they were conducted pursuant to an invalid warrant

that law enforcement represented to this Court was “not executed.” See Case Number 5:19-cm-

1111-ELW (Doc. 3) (The Government filed a November 8, 2019 return indicating the First Search

Warrant was “not executed” and stated, “no devices searched”).




                                                  27
Case 5:21-cr-50014-TLB Document 37               Filed 08/20/21 Page 28 of 30 PageID #: 391




       It is black letter law that a warrantless search of an electronic device is unconstitutional

unless “it falls within a specific exception to the warrant requirement.” Riley, 573 U.S. at 382.

       Based on discovery, Department of Justice examiner Bradley Gordon conducted searches

of seized computers and devices on November 30, 2020 and February 22, 2021. However, Mr.

Gordon did not search the seized devices pursuant to the Second Search Warrant pursuant to which

they were seized. Rather, by his own written admission, Gordon searched the devices pursuant to

“search warrant case number 19-CM-111, signed by the Honorable Erin L. Wiedemann on October

29, 2019”—i.e., the First Search Warrant.

       This requires suppression of the results of his search along with the fruits of the poisonous

tree. See, e.g., Murray, 487 U.S. at 536-37 (the fruit of the poisonous tree doctrine “bars evidence

which, though not obtained in [an] illegal search, was derived from information or items in the

search”).

       VII.    Conclusion

       Based on the foregoing, Duggar respectfully requests that this Court enter an Order (1)

suppressing all evidence seized from 14969 Wildcat Creek Road in Springdale, Arkansas, on

November 8, 2019; (2) suppressing all evidence that was derived from information or items

obtained during the search pursuant to the fruit of the poisonous tree doctrine; and (3) setting this

matter for an evidentiary hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978).




                                                 28
Case 5:21-cr-50014-TLB Document 37     Filed 08/20/21 Page 29 of 30 PageID #: 392




                                     Respectfully submitted,

                                     Margulis Gelfand, LLC

                                      /s/ Justin K. Gelfand
                                     JUSTIN K. GELFAND, MO Bar No. 62265*
                                     7700 Bonhomme Ave., Ste. 750
                                     St. Louis, MO 63105
                                     Telephone: 314.390.0234
                                     Facsimile: 314.485.2264
                                     justin@margulisgelfand.com
                                     Counsel for Defendant
                                     *Admitted Pro Hac Vice

                                     --- and ---

                                     Story Law Firm, PLLC

                                     /s/ Travis W. Story
                                     Travis W. Story, AR Bar No. 2008278
                                     Gregory F. Payne, AR Bar No. 2017008
                                     3608 Steele Blvd., #105
                                     Fayetteville, AR 72703
                                     Telephone: (479) 448-3700
                                     Facsimile: (479) 443-3701
                                     travis@storylawfirm.com
                                     greg@storylawfirm.com




                                       29
Case 5:21-cr-50014-TLB Document 37             Filed 08/20/21 Page 30 of 30 PageID #: 393




                                     Certificate of Service

      I hereby certify that the foregoing was filed electronically with the Clerk of the Court to be

served by operation of the Court’s electronic filing system upon the Office of the United States

Attorney.


                                              /s/ Justin K. Gelfand
                                             JUSTIN K. GELFAND, MO Bar No. 62265*
                                             7700 Bonhomme Ave., Ste. 750
                                             St. Louis, MO 63105
                                             Telephone: 314.390.0234
                                             Facsimile: 314.485.2264
                                             justin@margulisgelfand.com
                                             Counsel for Defendant
                                             *Admitted Pro Hac Vice




                                               30
